Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered August 2, 1984, convicting him of sodomy in the first degree (two counts), rape in the first degree (five counts), and sexual abuse in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant admittedly engaged in sexual intercourse and oral sex with the complainant. Thus the central question at trial was whether the complainant did so under forcible compulsion. Although the testimony of the defendant and the complainant conflicted drastically in this regard, questions relating to the credibility of witnesses are properly a function of the jury and said determinations may not be overturned lightly on appeal (see, People v Bauer, 113 AD2d 543; People v Rodriguez, 72 AD2d 571). Furthermore, contrary to the defendant’s assertions, the complainant’s testimony amply supported the jury’s finding beyond a reasonable doubt that she had been forcibly compelled to engage in these sexual acts. Not only did the defendant restrain the complainant from leaving his car and frustrate her attempt to flee the motel room to which he brought her, he physically abused her by hitting her, dragging her and pushing her around, he verbally threatened to beat her up, and he repeatedly reminded her whenever she resisted him that he had a gun.
We have reviewed the defendant’s remaining claims and have found them to be unpreserved and in any event, lacking in merit. Mollen, P. J., Thompson, Eiber and Spatt, JJ., concur.